DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on March 2, 2021 has been entered and made of record.
Claim Interpretation
Claims 21-27 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 28-34 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations “a memory” and “a processing device” provide sufficient structure to perform all claimed limitations.
Claims 35-40 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is directed to an article of manufacture claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,327,502 (referred as the ‘502 patent hereinafter).

Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 21-40 is fully defined by claims 1-19 of the ‘502 patent.  For example, as to the instant claim 21, claim 1 of the ‘502 patent discloses:
receiving, by a processing device, a plurality of images of a foot of a patient (see lines 3-4: body part includes a foot);
detecting, by the processing device, the foot and a fiducial marker within one or more of the plurality of images and computing, by the processing device, one or more physical measurements of the foot based on a known dimension of the fiducial marker (see lines 5-7: the deriving a plurality of physical measurements at least partially from the plurality of images inherently includes these detecting and calculating steps as evidenced by patent claim 4); and 
generating, by the processing device, anatomy model data representative of the foot based on the one or more physical measurements of the foot, wherein orthotic model data is derivable from the anatomy model data (see lines 8-13); and
While claim 1 of the ‘502 patent includes additional limitations (i.e., transmitting…) that are not set forth in the instant claim 21, the use of transitional term "comprising/comprises" in the instant claim 21 fails to preclude the possibility of additional elements.  Therefore, instant claim 21 fails to define an invention that is patentably distinct from claim 1 of the ‘502 patent.
Furthermore, each of the limitations recited in instant claim 21 is anticipated by claim 1 of the ‘502 patent and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 22, claim 1 of the ‘502 patent teaches:
generating, by the processing device, the orthotic model data from the anatomy model data (see lines 10-13); and
transmitting, by the processing device, the orthotic model data to a fabrication device to fabricate at least a portion of an orthotic device based on the orthotic model data (see lines 14-16).
Regarding instant claim 23, see claim 6 of the ‘502 patent.
Regarding instant claim 24, claim 1 of ‘502 patent teaches wherein generating the anatomy model data comprises performing, by the processing device, a biomechanical simulation of the foot based at least partially on the one or more physical measurements of the foot (see lines 10-16).
Regarding instant claim 25, see claim 2 of the ‘502 patent.
Regarding instant claim 26, see claim 3 of the ‘502 patent.
Regarding instant claim 27, see claim 7 of the ‘502 patent.
Likewise, each of instant claims 28-40 is fully defined by claims 1-19 of the ‘502 patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,220 (referred as the ‘220 patent hereinafter).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 21-40 is fully defined by claims 1-20 of the ‘220 patent.  For example, as to the instant claim 21, claim 1 of the ‘220 patent discloses:
receiving, by a processing device, a plurality of images of a foot of a patient (see lines 3-4: body part includes a foot);
detecting, by the processing device, the foot and a fiducial marker within one or more of the plurality of images and computing, by the processing device, one or more physical measurements of the foot based on a known dimension of the fiducial marker (see lines 5-7: the deriving a plurality of physical measurements at least partially from the plurality of images inherently includes these detecting and calculating steps as evidenced by patent claim 5); and 
generating, by the processing device, anatomy model data representative of the foot based on the one or more physical measurements of the foot, wherein orthotic model data is derivable from the anatomy model data (see lines 8-14); and
While claim 1 of the ‘220 patent includes additional limitations (i.e., biomechanical simulation) that are not set forth in the instant claim 21, the use of transitional term "comprising/comprises" in the instant claim 21 fails to preclude the possibility of additional elements.  Therefore, instant claim 21 fails to define an invention that is patentably distinct from claim 1 of the ‘220 patent.
Furthermore, each of the limitations recited in instant claim 21 is anticipated by claim 1 of the ‘220 patent and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 22, claim 2 of the ‘220 patent teaches:
generating, by the processing device, the orthotic model data from the anatomy model data (see lines 8-14 of claim 1 of the ‘220 patent); and
transmitting, by the processing device, the orthotic model data to a fabrication device to fabricate at least a portion of an orthotic device based on the orthotic model data (see lines 2-4).
Regarding instant claim 23, see claim 6 of the ‘220 patent.
Regarding instant claim 24, claim 1 of ‘220 patent teaches wherein generating the anatomy model data comprises performing, by the processing device, a biomechanical simulation of the foot based at least partially on the one or more physical measurements of the foot (see lines 8-14).
Regarding instant claim 25, see claim 3 of the ‘220 patent.
Regarding instant claim 26, see claim 4 of the ‘220 patent.
Regarding instant claim 27, see claim 7 of the ‘220 patent.
Likewise, each of instant claims 28-40 is fully defined by claims 1-20 of the ‘220 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
11/2022

/DUY M DANG/Primary Examiner, Art Unit 2667